Respondent was admitted to the Bar by this court on June 26, 1950. Petitioner’s motion to confirm the report of the Referee which, based on respondent’s admissions, sustained a single charge of misconduct consisting of conversion of approximately $42,500 from an estate for a period of three and one-half years, is granted. The present misconduct of respondent *792is exacerbated by the fact that he was censured by this court on September 19, 1975 as the result of other charges brought against him, including the temporary conversion of funds from an estate (Matter of Bayly, 49 AD2d 785). In limiting the sanction to a censure then we considered, inter alia, the following mitigating circumstances: respondent’s statement that his misconduct occurred during a period when his wife was seriously ill, that the converted moneys were repaid and the estate settled without any pecuniary loss to the beneficiaries, and the respondent’s good reputation and his otherwise unblemished record as a member of the Bar for 25 years. Respondent submits that his conduct in the present matter coincided in time and circumstance with that attending the administration of the estate for which he was previously censured. Accordingly, he requests that the extenuating circumstances present in the prior disciplinary proceeding be accorded similar weight in determining the sanction to be imposed in this proceeding. In addition, respondent states that the converted moneys were repaid and the estate made whole. We have given due consideration to the circumstances urged in mitigation by respondent. However, we believe that the present misconduct on the part of respondent, coupled with his past actions, clearly demonstrates his lack of fitness to continue as a member of the legal profession. We conclude therefore that he should be disbarred. Respondent disbarred. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.